  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )       CRIMINAL ACTION NO.
       v.                       )          2:17cr482-MHT
                                )               (WO)
CYRUS PHYFIER                   )

                      OPINION AND ORDER

       Defendant Cyrus Phyfier was charged in a nine-count

superseding indictment with seven drug-offense counts;

one count of possession of a firearm by a prohibited

person; and one count of possession of a firearm in

furtherance of a drug-trafficking crime.            He moved to

suppress evidence obtained by law enforcement when they

arrested him in a friend’s apartment pursuant to an

arrest warrant.      This case is before the court on the

recommendation of the United States Magistrate Judge

that    Phyfier’s   amended   motion   to    suppress   be   denied

because Phyfier lacks standing.             The court held oral

argument on the recommendation.             Upon an independent

and de novo review of the record, the court concludes

that, regardless of whether Phyfier had standing as an
“overnight    guest,”   his    motion       to   suppress    should       be

denied because the police saw the gun in plain view

while   performing      a     legal     protective        sweep        after

arresting him.



                            I. Standing

    Phyfier argued that, although he did not live at

the apartment where he was arrested, he has standing to

seek suppression of the evidence gathered there because

he was an overnight guest in the apartment at the time

of his arrest.      In his recommendation, the magistrate

judge   concluded    that     Phyfier       presented     insufficient

evidence of to establish his overnight-guest status and

therefore did not have standing.                 Although the court

bases   its    decision     here       on    a   ground     other      than

standing,     the   court     pauses        here,   because       of     the

importance of the issue, to explain the error in the

magistrate judge’s reasoning on standing.




                                   2
       At     the   evidentiary        hearing      on    the     suppression

motion, Phyfier’s contention that he was an overnight

guest in the apartment rested on the testimony of the

leaseholder of the apartment.                  She testified that he

was a frequent overnight guest, that he had stayed at

her apartment the night before the arrest and planned

to stay there the night he was arrested, and that they

were        romantically        involved.        However,         immediately

before Phyfier’s arrest, the leaseholder had told law

enforcement         that   he    had    come   to   her     apartment     that

morning to use the shower because his gas was off, that

he was not an overnight guest, and that she was not

romantically          involved         with    him.          Dispite      this

contradiction, the magistrate judge made no credibility

determination        because      he    concluded        that,    even   if   he

credited the leaseholder’s statement that Phyfier was

an     overnight       guest,      Phyfier       failed      to     establish

standing because he did not present evidence that he

had an unrestricted right of control over the apartment


                                        3
or, specifically, the master bedroom closet.                                 In so

finding,      the      magistrate          judge       overlooked      the     main

Supreme      Court     case     on    overnight-guest               standing      and

applied the wrong legal standard.

      When    a      defendant        seeks          to    suppress     evidence

obtained in a home where he was an overnight guest, the

controlling       case    is    the    Supreme            Court’s    decision      in

Minnesota v. Olson, 495 U.S. 91, 96–97 (1990).                                     In

Olson, the defendant sought to suppress an inculpatory

statement he made when arrested without a warrant in a

home where he was an overnight guest.                           In finding that

Olson had standing to challenge the warrantless entry,

the   Supreme       Court      held    that          “Olson’s    status      as   an

overnight guest is alone enough to show that he had an

expectation       of    privacy       in       the    home   that     society      is

prepared to recognize as reasonable.”                               495 U.S. 91,

96-97 (1990) (italics added).                    In so holding, the Court

rejected the State’s argument that a guest should be

found to have standing only when he has a key to the


                                           4
premises, is alone in the home, and has the power to

admit or exclude others; in other words, only where the

guest   has   “complete       dominion      and       control”                over    the

premises.       Id.     at     98.         The        Court             found        such

distinctions     “not    legally         determinative”                  of    Olson’s

standing.     Id.     Whether or not an overnight guest has

complete dominion and control of the home--the Court

made    clear--the      overnight         guest       has           a    legitimate

expectation     of    privacy.           Id.     at       99.            The        Court

explained:     “That     the    guest          has        a    host           who     has

ultimately    control    of     the house            is       not       inconsistent

with    the   guest    having    a       legitimate            expectation             of

privacy. ... The point is that hosts will more likely

than not respect the privacy interests of their guests,

who are entitled to a legitimate expectation of privacy

despite the fact that they have no legal interest in

the premises and do not have the legal authority to

determine who may or may not enter the household.”                                   Id.

at 99-100


                                     5
       In his recommendation on Phyfier’s amended motion

to suppress, the magistrate judge overlooked Olson and

mischaracterized the law on overnight-guest standing by

stating: “In order to afford Defendant overnight-guest

status,       he    must    prove      that    he    had    ‘an     unrestricted

right    of        occupancy      or     custody      and    control     of    the

premises’ that would create a legitimate expectation of

privacy in the area of the Apartment where the firearm

was discovered.”             Report and Recommendation (doc. no.

467) at 6 (citing United States v. Cossio, 336 F. App’x

909,    912    (11th       Cir.    2009)      (citing       United    States    v.

Baron-Mantilla,            743    F.3d    868,      870     (11th    Cir.    1984)

(quoting United States v. Bachner, 706 F.2d 1121, 1126

n.6    (11th       Cir.    1983)))).          Unfortunately,         this    legal

standard was taken from an unpublished opinion that did

not discuss Olson and derived its analysis from two

pre-Olson      cases.               Thus,     it    does     not    matter    that

Phyfier       “has     not       presented      any       evidence    that     he,

regardless of whether he was an overnight guest in the


                                          6
Apartment, had an unrestricted right or control over

[the    leaseholder’s]      Apartment       or,       specifically,       the

master    bedroom    closet.”           Report    and        Recommendation

(doc. no. 467) at 7.

       The magistrate judge also concluded that Phyfier

showed    insufficient      evidence       of    his     overnight-guest

status    because    he    relied     on   only       the     leaseholder’s

testimony.     Courts applying Olson frequently consider

various facts argued by the parties as evidence that a

defendant    was    an    overnight      guest,       such    as   that   the

defendant    had     personal        belongings         in      the   home,

possessed keys to the home at the time of arrest, or

stayed overnight more than once.                      See, e.g., United

States v. Bain, 155 F. Supp. 3d 107, 115–16 (D. Mass.

2015) (Talwani, J.), aff’d, 874 F.3d 1 (1st Cir. 2017);

United States v. Romain, 393 F.3d 63, 68 (1st Cir.

2004).     However, Olson did not require such evidence.

The Olson Court did not hold or even suggest that any

specific    type    of    evidence      must     be    presented      for   a


                                    7
defendant to show he is an overnight guest.            While the

Court   noted   that   Olson   had   spent   the   night   of   the

robbery on the floor of the home where he was arrested

and had a change of clothes with him at the duplex, it

did so in a footnote; it was not setting forth these

details as necessary factors to be considered.             Olson,

495 U.S. at 97 n.6.        The Court suggested that Olson

stayed at the apartment for only the night before the

search; thus, staying at the home more than one night

is not required to show overnight status.           See id.; id.

at 96 n.5.      The Court also made clear that possession

of a key is not required. See id. at 98.           Thus, a court

could conclude that a defendant is an overnight guest,

even if he does not store            personal belongings in a

home, does not possess keys to the home, and does not

stay frequently, so long as he was an overnight guest

at the time of the search.

    In short, the issue is simple and straightforward:

the defendant need show only that he was an overnight


                                8
guest.       The circumstance need not include more.                          See

Minnesota v. Carter, 525 U.S. 83, 96 (1998) (Scalia,

J.,     joined     by     Thomas,      J.,     concurring)           (although

overnight guest status may be at “the absolute limit of

what     text    and    tradition          permit”    under        the    Fourth

Amendment, it is still within the limits of the Fourth

Amendment).       Therefore, Phyfier’s evidentiary burden to

show     overnight      status      was      not      as     heavy       as   the

magistrate judge suggested.

       While the court could remand Phyfier’s suppression

motion back to the magistrate judge to determine which

of     the      leaseholder’s       statements             about     Phyfier’s

overnight-guest         status    he       credits,    doing       so    is   not

necessary, for Phyfier’s motion is due to be denied for

another reason.



                          II. Protective Sweep

       Phyfier    seeks    to    suppress      the    gun     found      in   the

closet of the master bedroom during a protective sweep


                                       9
of the apartment immediately following his arrest and

his spontaneous statement that the gun was his.                         The

government contends that the gun was in plain view in

the open closet when the officer entered the bedroom

during the sweep.             Phyfier contends that the officers

had no reason to perform a protective sweep because

they       had   information       that   no   one   else    was   in   the

apartment.

       As an initial matter, the police had a warrant to

arrest       Phyfier     and       were   entitled      to    enter     the

leaseholder’s apartment to execute it because they knew

Phyfier was there.*                “[A]n arrest warrant founded on

probable cause implicitly carries with it the limited

authority        to   enter    a    dwelling   in    which   the   suspect

lives ... when there is reason to believe the suspect

is within.”           Payton v. New York, 445 U.S. 573, 603

(1980).          While Phyfier was        not arrested in his own




       *
      Accordingly, whether the leaseholder consented to
the initial entry is a non-issue for current purposes.
                           10
home,   that    does   not   matter.         “[T]he   subject   of    an

arrest warrant cannot challenge the execution of [an

arrest] warrant ... in a third-party’s home” so long as

the officer had “reason to believe the person named in

the warrant is present.”         Willis v. Arp, 165 F. Supp.

3d 1357, 1364 (N.D. Ga. 2016) (Totenberg, J.) (quoting

United States v. Hollis, 780 F.3d 1064, 1068–69 (11th

Cir. 2015)).       This is so because “[a] person has no

greater right of privacy in another's home than in his

own. If an arrest warrant and reason to believe the

person named in the warrant is present are sufficient

to protect that person's [F]ourth [A]mendment privacy

rights in his own home, they necessarily suffice to

protect his privacy rights in the home of another.”

Id., 780 F.3d at 1068.

    After      arresting     Phyfier    in     the    apartment,     the

officers were permitted to conduct a limited protective

sweep   of   the   apartment.      In    Maryland      v.   Buie,    the

Supreme Court held that, “as an incident to the arrest


                                 11
the   officers            could,      as    a    precautionary         matter     and

without probable cause or reasonable suspicion, look in

closets     and       other       spaces        immediately       adjoining       the

place      of       arrest       from      which        an    attack      could    be

immediately          launched.”         494      U.S.    325,    334    (1990).    To

justify         a    protective         sweep      beyond       the    immediately

adjoining areas, however, “there must be articulable

facts      which,          taken        together         with     the      rational

inferences from those facts, would warrant a reasonably

prudent officer in believing that the area to be swept

harbors an individual posing a danger to those on the

arrest scene.”             Id.

      At    oral          argument         on     the        magistrate     judge’s

recommendation, Phyfier and the government agreed that

the bedroom where the gun was found was immediately

adjoining the living room, where Phyfier was arrested.

Thus,      it       was   lawful      for       the     police    to    conduct     a

protective           sweep       of   the        bedroom       even    absent     any




                                            12
articulable facts warranting a belief that anyone else

was in the apartment and posed a danger.

      The remaining issue is whether the gun, which was

found in the bedroom closet, was in plain view once the

police entered the bedroom.               Phyfier and the government

agreed that the closet door was open; however, Phyfier

argued that the gun was not in plain view because it

was    hidden    under        a     pillow.        The        evidence      is

indisputable         from     an      examination            of     original

photographs,     and    the       court   so   finds,     that,      although

part of the gun was under a pillow, an identifiable

portion of the gun was in plain view.                        See Government

Exhibit 2.      Thus, the court holds that the protective

sweep was lawful, and that the gun was properly seized

because it was in plain view.               See, e.g., United States

v. Sunkett, 95 F. Supp. 2d 1367, 1369 (N.D. Ga. 2000)

(Story,   J.)   (upholding          the   legality      of    a    protective

sweep where the evidence was found in plain view in a

closet    in   the   bedroom,       which      adjoined      the    place   of


                                     13
arrest).     Finally, because the seizure of the gun was

legal, Phyfier’s spontaneous statement that the gun was

his is not fruit of the poisonous tree.

                            ***

    Accordingly, it is ORDERED as follows:

    (1) The defendant’s objections (doc. no. 468) are

overruled.

    (2)    The   recommendation   of   the   United   States

Magistrate Judge (doc. no. 467) is adopted, albeit for

a reason different from that given.

    (3)    The amended motion to suppress (doc. no. 391)

is denied.

    DONE, this the 12th day of June, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE




                            14
